RENDERED: JULY 15, 2022; 10:00 A.M.
                         NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2020-CA-1092-MR
JAQUANN WRIGHT                                                        APPELLANT




                APPEAL FROM JEFFERSON CIRCUIT COURT
v.                HONORABLE BARRY WILLETT, JUDGE
                       ACTION NO. 19-CR-000945

COMMONWEALTH OF KENTUCKY                                                APPELLEE



                              OPINION
              REVERSING IN PART AND AFFIRMING IN PART

                                   ** ** ** ** **

BEFORE: ACREE, GOODWINE, AND L. THOMPSON, JUDGES.

ACREE, JUDGE: Appellant, Jaquann Wright, appeals his convictions after a jury

trial for second-degree assault and first-degree unlawful imprisonment. Having

reviewed the record, we reverse in part and affirm in part.

                                 BACKGROUND

             Wright and Jennifer Price shared residence in a house in Louisville.

On the night of January 23, 2019, they invited a friend, Eva, to join them at the
house. Eventually, Eva fell asleep, and Price, a habitual drug user, left the house to

locate and acquire heroin from her dealer, Travis.1 After Price left, Eva awakened

and told Wright something about Price that enraged him. Wright could not recall

what Eva said, and no witness disclosed what was said at trial.2 In response,

Wright claims he gathered Price’s belongings and placed them in a bathtub with

the intention of setting them on fire. Wright eventually decided against this,

calmed down, and Eva left the house.

                  Price returned two hours after she left. She and Wright hotly debate

what occurred after Price returned home.

                  According to Wright, Price returned home and told him she had been

attacked. Wright testified Price complained about jaw pain, and she had bruises on

her face. Wright got ice for her injuries, and the two decided to walk to a nearby

gas station to call for help.3 Wright did not want to enter the gas station with her,

for fear of being blamed for the attack, so he let her go in alone, and he returned

home. His theory at trial was that Price’s drug dealer, Travis, attacked her. Price

recalled a very different versions of event.




1
    Wright did not know the extent of Price’s drug use before she moved in with him.
2
    Eva died of a drug overdose prior to the trial.
3
    The two did not have a telephone to call for help.

                                                      -2-
                 According to Price, it took her two hours to get heroin from Travis.

Once she succeeded, she returned home and found Wright furious with her for

being gone so long. Price testified Wright grabbed her by the hair and dragged her

down the hallway. Wright threw her in the basement and made her sit on a

barstool and answer questions. Regardless of how Price answered, Wright would

strike her with a crowbar. Eventually, Wright broke the bar stool over Price and

took her to the bathtub. He threw her in the tub along with all her belongings and

doused her in gasoline.4 Wright did not ignite the gasoline. Price claims she left to

go to the gas station to seek help. Upon investigation, law enforcement found a

broken bar stool and crowbar in the basement.

                 At the gas station, Price called 911 and said Wright assaulted her.

Medical personnel transported Price to the hospital. In all, medical personnel

determined Price suffered from a zygomatic cheek fracture and a broken nose.

Consequently, her face was swollen and deformed.

                 A jury found Wright guilty of second-degree assault and first-degree

unlawful imprisonment.

                 During trial, Price testified to Wright’s past behavior. She said

Wright regularly put his hands on her and recounted an instance when Wright

flipped a couch on which she was seated, knocking her unconscious. Wright


4
    Police detected no odor of gasoline in the tub on inspection.

                                                  -3-
objected to this specific instance on grounds that the Commonwealth failed to give

proper notice of this prior bad act, in violation of KRE5 404(c).

                Additionally, Wright claims error relating to disallowed testimony

from his roommate Lynette. Wright attempted to introduce Lynette’s testimony

concerning Price’s past criminal conduct when Price sold Lynette’s car, without

permission to do so – to acquire drug money. Wright took Lynette’s side in an

ensuing fight between Lynette and Price. Wright claims this evidence was

admissible as proof of Price’s bias against Wright and the circuit court’s exclusion

of this evidence violated Wright’s ability to present a defense.

                Wright appeals both rulings on these objections.

                                  STANDARD OF REVIEW

                When admitting or excluding evidence, circuit courts in Kentucky

enjoy substantial discretion. Daugherty v. Commonwealth, 467 S.W.3d 222, 231

(Ky. 2015). Because of this, when an appellate court reviews a circuit court’s

ruling on the admissibility of evidence, the standard of review is that of abuse of

discretion. Meece v. Commonwealth, 348 S.W.3d 627, 646 (Ky. 2011). “The test

for abuse of discretion is whether the trial judge’s decision was arbitrary,

unreasonable, unfair, or unsupported by sound legal principles.” Commonwealth v.

English, 993 S.W.2d 941, 945 (Ky. 1999).


5
    Kentucky Rules of Evidence.

                                           -4-
                                    ANALYSIS

             First, we address the sufficiency of the Commonwealth’s KRE 404(c)

notice concerning a specific instance of Wright’s prior bad act. Second, we will

address the circuit court’s exclusion of Lynette’s testimony regarding Price’s prior

criminal conviction.

Commonwealth’s KRE 404(c) Notice

             Prior to addressing the sufficiency of the Commonwealth’s KRE

404(c) notice, we must address the Commonwealth’s argument that Wright failed

to properly preserve this issue on appeal.

             The Commonwealth argues preservation rules required Wright to ask

for an admonition or to strike the testimony from the record. For purposes of

analysis, we consider the sequence of events at trial. First, the Commonwealth

asked Price to recall any occasions when Wright became violent; the defendant did

not object to this question. Next, Price recited the couch flipping incident. Wright

then asked to approach the bench and objected to the answer on grounds that

testimony regarding this prior act violated KRE 404(c). The circuit court

determined this specific instance fell under the KRE 404(c) notice the

Commonwealth had provided. Finally, the defendant moved for a mistrial, which

the circuit court denied.




                                         -5-
                The Commonwealth alleges because Wright failed to object before

Price answered the question and did not subsequently ask for an admonition or to

strike the testimony, the issue is not properly preserved. We are not convinced.

                The Commonwealth relies on Drietz v. Commonwealth, 477 S.W.2d

138 (Ky. 1972), and Kesler v. Shehan, 934 S.W.2d 254 (Ky. 1996), to support this

argument. Both cases recite requirements that a defendant must ask for an

admonition or move to strike testimony to properly preserve an issue for appeal.

Drietz, 477 S.W.2d at 139; Kesler, 934 S.W.2d at 256.

                In Drietz, the Kentucky Supreme Court determined the defendant did

not properly preserve an issue for appeal where, had the objection been sustained,

the improper testimony would remain uncured. Drietz, 477 S.W.2d at 139.

                The Kentucky Supreme Court in Kesler held the defendant failed to

properly preserve an issue where a trial judge had no opportunity to rule on the

grounds of the objection made. Kesler, 934 S.W.2d at 256-57. That is not the fact

pattern here.

                Had the circuit court sustained Wright’s objection, which he made on

KRE 404(c) grounds, the circuit court had the power to “exclude the evidence

offered under subdivision (b) or for good cause shown . . . excuse the failure to

give such notice and grant the defendant a continuance or such other remedy as is

necessary to avoid unfair prejudice caused by such failure.” KRE 404(c). The


                                          -6-
remedy to the objection would have cured the improper answer given. Further, the

circuit court ruled on this objection based on the same grounds now argued before

this Court. Regardless, even if we were convinced by the Commonwealth’s

argument, this issue, in our opinion, would qualify for palpable error review.

              Thus, this issue is adequately preserved for review. Accordingly, we

now turn to the merits of Wright’s appeal.

              Pursuant to KRE 404(b), prior bad acts are inadmissible to prove

conduct in conformity therewith, but may be “offered for some other purpose, such

as proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or

absence of mistake or accident[.]” KRE 404(b). When ruling on the admissibility

of a prior bad act, circuit courts have discretion to admit such evidence if the

evidence is “relevant, probative and the potential for prejudice does not outweigh

the probative value of such evidence.” Parker v. Commonwealth, 952 S.W.2d 209,

213 (Ky. 1997). “[E]vidence of similar acts perpetrated against the same victim is

almost always admissible.”6 Whaley v. Commonwealth, 567 S.W.3d 576, 587 (Ky.


6
 The Commonwealth represented this quote to the Court as follows: “‘evidence of similar acts
perpetrated against the same victim is almost always admissible to prove intent, plan, or absence
of mistake or accident.’ Whaley v. Commonwealth, 567 S.W.3d 576, 587 (Ky. 2019) (cleaned
up).” (Appellee’s Brief, p. 6.) The actual quote, in context, reads: “The standard quoted in
Harp, that evidence of similar acts perpetrated against the same victim is almost always
admissible, is clearly applicable to the case at hand as the initial sexual act is similar to the
sexual acts listed in the indictment.” Whaley, 567 S.W.3d at 587 (emphasis added). The specific
words the Commonwealth placed in quotation marks do not appear together in Whaley. See id.
Quotation and sub-quotation marks represent to the reviewing Court that the words contained
within them are the actual words of the Court that rendered the opinion. While the

                                              -7-
2019) (citation omitted) (Kentucky Supreme Court found evidence of prior sexual

acts admissible over a KRE 404(b) objection); see also Harp v. Commonwealth,

266 S.W.3d 813, 822-23 (Ky. 2008) (finding no prejudice “to overcome the

general rule regarding admissibility of similar acts perpetrated against the same

victim”).

              In reviewing the circuit court’s ruling on this 404(b) evidence, we find

no abuse of discretion. Evidence Wright became physically violent with Price

prior to this incident was relevant and probative for the crime of second-degree

assault. Further, Wright points to no specific prejudice he would face that could

overcome the general rule of admissibility. Thus, we find no abuse of discretion in

permitting this evidence.

              Nevertheless, “[e]ven in cases where evidence of prior uncharged

criminal activity between the defendant and third persons is admissible,

fundamental fairness dictates, and we hold, that the defendant is entitled to be

informed of the names of the non-complaining witnesses and the nature of their

allegations so far in advance of trial as to permit a reasonable time for investigation

and preparation.” Gray v. Commonwealth, 843 S.W.2d 895, 897 (Ky. 1992).

Thus, under 404(c), “if the prosecution intends to introduce evidence pursuant to



Commonwealth’s words are consistent with the legal concept, they are not the same words. We
do not find the “cleaned up” parenthetical appropriate to justify the inaccurate quotation. We
strongly encourage every advocate to avoid using such an inappropriate parenthetical.

                                              -8-
[KRE 404](b) . . . as a part of its case in chief, it shall give reasonable pretrial

notice to the defendant of its intention to offer such evidence.” KRE 404(c).

             Failure to provide the appropriate notice permits the circuit court to

“exclude the evidence offered under subdivision (b) or for good cause shown . . .

excuse the failure to give such notice and grant the defendant a continuance or

such other remedy as is necessary to avoid unfair prejudice caused by such

failure.” KRE 404(c). Thus, KRE 404(c) presents “the accused with an

opportunity to challenge the admissibility of this evidence through a motion in

limine and to deal with reliability and prejudice problems at trial.” Tamme v.

Commonwealth, 973 S.W.2d 13, 31 (Ky. 1998).

             Accordingly, when criminal defendants appealing their conviction

challenge admitted evidence based on KRE 404(c), appellate courts review

whether the prosecution gave adequate notice on a case-by-case basis. Matthews v.

Commonwealth, 163 S.W.3d 11, 19 (Ky. 2005) (citing Walker v. Commonwealth,

52 S.W.3d 533, 538 (Ky. 2001)). Thus, to determine whether the Commonwealth

provided adequate notice under KRE 404(c), we must turn to the surrounding facts

concerning admissibility. Id.

             Here, the Commonwealth did file a notice “To Introduce Potential

Evidence Pursuant to KRE 404(b)” under the requirements of KRE 404(c).

(Record (R.) at 174.) Relevant here, the Commonwealth gave the following notice


                                           -9-
of the prior bad act: “A couple weeks prior to the incident in question, the

defendant got angry with the victim for leaving the house without telling him and

he became physically violent with her, leaving bruises.” (Id.) We do not believe

this statement gave the defendant sufficient notice of the couch flipping incident to

avoid surprising the defendant at trial. At trial, Price testified to a specific instance

of abuse that occurred early in their relationship after she said something to Wright

he did not like. He responded by flipping a couch the two sat on. She hit her head

and fell unconscious as a result. This is not the incident described in the

Commonwealth’s vague KRE 404(c) notice.

             Looking at language employed by the Commonwealth in its KRE

404(c) notice, the Commonwealth described an incident two weeks prior to the

assault on Price. Price’s testimony indicated the couch flipping incident occurred

early on in their relationship, well before the two-week timeframe given in the

notice. Additionally, the notice stated Price left and returned, causing Wright to

become violent. In this specific instance, Price testified she said something and

then he became violent; there was no indication she left the house and returned.

Finally, the notice stated she received bruising. In this specific instance, Price

testified she hit her head and fell unconscious. We cannot say the incident

described in the Commonwealth’s KRE 404(c) notice aligns with the incident Price

testified to at trial. These inconsistencies are considerable and undermine a


                                          -10-
reasonable belief the incident described in the notice refers to the couch flipping

incident. Thus, the Commonwealth’s 404(c) notice does not provide the required

notice for this specific incident described at trial. To avoid unfairly surprising a

defendant, the Commonwealth must be more specific and cannot rely on vague

generalizations in their KRE 404(c) notice. Notice must “characterize the prior

conduct to a degree that fairly apprises the defendant of its general nature.” United

States v. Barnes, 49 F.3d 1144, 1148-49 (6th Cir. 1995) (interpreting KRE 404’s

federal counterpart).

             Despite failing to give proper notice under KRE 404(c), the Kentucky

Supreme Court has held lack of notice under KRE 404(c) is not grounds for a new

trial if the defendant had actual notice of the evidence. See Tamme, 973 S.W.2d at

31-32; Walker, 52 S.W.3d at 538; Bowling v. Commonwealth, 942 S.W.2d 293,

300 (Ky. 1997), overruled on other grounds by McQueen v. Commonwealth, 339

S.W.3d 441 (Ky. 2011). Because of this, when the defendant has sufficient actual

notice of a specific incident, the court deems the defendant to have reasonable

notice for purposes of KRE 404(c).

             In both Tamme and Walker, the Kentucky Supreme Court held an

appellant had sufficient notice of a specific instance where the appellants made

motions in limine to challenge their respective specific instance. Walker, 52

S.W.3d at 538; Tamme, 973 S.W.2d at 31-32. In both cases, the Kentucky


                                         -11-
Supreme Court reasoned that by filing a motion in limine to challenge the

admissibility of a prior bad act, the appellants demonstrated they respectively had

notice of their specific prior bad acts prior to trial. Walker, 52 S.W.3d at 538;

Tamme, 973 S.W.2d at 31-32. The purpose of KRE 404(c) could not further be

satisfied by the Commonwealth’s filing a KRE 404(c) notice of the specific

instance. Thus, if the defendant has actual notice, the Commonwealth satisfies the

notice requirements of KRE 404(c). This is not the case here.

             There is no indication Wright knew the Commonwealth would use

this specific instance prior to trial. There is no evidence the defendant filed a

motion in limine to challenge the admissibility of the specific evidence. This

specific instance surprised the defendant as the Commonwealth’s 404(c) notice

failed to fairly apprise him the Commonwealth would attempt to introduce it. This

violates KRE 404(c). Thus, the circuit court erred in overruling Wright’s

objection. Before reversal is required, however, we must determine whether the

error was harmless.

             Despite failing to give proper notice, the Kentucky Supreme Court has

held lack of notice under KRE 404(c) may be harmless error. Clark v.

Commonwealth, 267 S.W.3d 668 (Ky. 2008); see also Couch v. Commonwealth,

No. 2011-SC-000603-MR, 2013 WL 658151, at *1 (Ky. Feb. 21, 2013). The

jurisprudence indicates that, to be harmless error, it must be cumulative of other


                                         -12-
evidence sufficient in itself to sustain the conviction. Clark, 267 S.W.3d at 681-

82. Here, there is no indication in the record this evidence is cumulative. Price’s

testimony of this prior bad act stands alone. Because the evidence is not

cumulative, we cannot say the circuit court’s error here was harmless.

             Therefore, the circuit court erred in finding the Commonwealth gave

sufficient notice of this specific instance. Consequently, the circuit court abused

its discretion in denying Wright’s motion for a mistrial.

Price’s Prior Criminal Conviction

             Next, we turn to the circuit court’s exclusion of Lynette’s testimony.

Wright claims the circuit court erred in excluding Lynette’s testimony about

Price’s prior criminal act.

             Had Lynette testified, she would have recalled an incident when Price

sold Lynette’s car for money to buy drugs. Lynette and Price verbally fought over

the incident, and Wright took Lynette’s side in the dispute. Price ultimately

pleaded guilty to misdemeanor unauthorized use of a motor vehicle. The circuit

court excluded Lynette’s testimony, labeling it as improper extrinsic evidence of

Price’s crime. The circuit court did not prevent Wright from cross-examining

Price about the conviction. But he contends Lynette’s testimony about Price’s

misdemeanor conviction was essential to attack Price’s credibility, show




                                        -13-
motivation to lie, and reveal any bias Price had toward Wright. We disagree; the

circuit court did not abuse its discretion.

             Under KRE 608(b), “Specific instances of the conduct of a witness,

for the purpose of attacking or supporting the witness’ credibility, other than

conviction of crime as provided in Rule 609, may not be proved by extrinsic

evidence.” Under KRE 609, only evidence of a crime punishable by death or for

more than one year may be shown by extrinsic evidence for purposes of

impeaching the witness’s credibility only. KRE 609(a). “[I]f probative of

truthfulness or untruthfulness,” specific instances may “in the discretion of the

court . . . be inquired into on cross-examination of the witness: (1) concerning the

witness’ character for truthfulness or untruthfulness, or (2) concerning the

character for truthfulness or untruthfulness of another witness as to which character

the witness being cross-examined has testified.” KRE 608(b). Additionally,

“counsel is limited to asking the witness about the specific instance of conduct on

cross-examination and is stuck with whatever answer is given.” Allen v.

Commonwealth, 395 S.W.3d 451, 462 (Ky. 2013).

             Here, Lynette’s testimony constituted extrinsic evidence. Wright

wished to inquire into Price’s prior conviction through the direct examination of

Lynette. This is contrary to KRE 609 which is clear that specific instances may be

inquired into only on cross-examination. Additionally, the conviction at issue does


                                          -14-
not fall under the crimes contemplated by KRE 609. Thus, the bar of extrinsic

evidence found in KRE 608 dictates whether the circuit court could permit

Lynette’s extrinsic testimony. In excluding it, we find no abuse of discretion.

                                  CONCLUSION

              Therefore, the circuit court erred in denying Wright’s motion for a

mistrial based on the Commonwealth’s violation of KRE 404(c). The circuit court

did not err in denying Lynette’s testimony concerning Price’s prior criminal

conviction.

              Accordingly, we reverse in part and affirm in part.

              ALL CONCUR.



BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

Kayla D. Deatherage                        Daniel Cameron
Frankfort, Kentucky                        Attorney General of Kentucky

                                           Robert Baldridge
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                         -15-